           Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   ADRIAN R. SCOTT,
       Plaintiff,

       v.                                                Civil Action No. ELH-19-2014

   WILLIAM E. LORI, et al.
       Defendants.

                                 MEMORANDUM OPINION

       Adrian Scott, the self-represented plaintiff, has filed an employment discrimination action

against the following defendants: Archbishop William E. Lori; Associated Catholic Charities, Inc.

(“Catholic Charities”); “Our Daily Bread Employment Center Fund, Inc.” (“Daily Bread”); the

Roman Catholic Archdiocese of Baltimore (“Archdiocese”); Penny Lewis; Patricia Bennett; Mary

Ann McCloskey; and Melissa Hafner. See ECF 1 (the “Complaint”). Plaintiff, an African-

American male, alleges that he experienced discrimination and retaliation on the basis of race, sex,

age, and disability while employed by Catholic Charities from September 2013 to April 2016.

       In plaintiff’s Amended Complaint (ECF 21), 1 which is accompanied by eight exhibits (ECF

21-1 to ECF 21-8), he asserts claims under a host of federal statutes, including Title VII of the

Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.; the Age

Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et seq.; the


       1
          As the Court noted in its Memorandum Opinion of July 8, 2020 (ECF 38), plaintiff filed
a “More Definite Statement” (ECF 21), which the Court construed as an Amended Complaint. See
ECF 38 at 2. There, plaintiff identified the entity as “Our Daily Bread Employment Fund Inc.” In
a prior motion to dismiss (ECF 24), Archbishop Lori, Catholic Charities, Our Daily Bread, and
Ms. McCloskey averred that “there is no legal entity named Our Daily Bread Employment Center”
and that “Our Daily Bread Employment Center Fund, Inc. is a corporate entity that was formed to
solicit donations for Our Daily Bread, a program operated by Catholic Charities.” ECF 24 at 2
n.1.
         Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 2 of 20



Americans with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12101 et seq.; 42

U.S.C. §§ 1981 and 1983; the Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et

seq.; and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. He also asserts claims

under Maryland law.

       Initially, several of the defendants moved to dismiss the suit under Fed. R. Civ. P. 12(b)(6).

ECF 24. Curiously, the Archdiocese did not respond to the suit or join the motion to dismiss. In

a Memorandum Opinion (ECF 38) and Order (ECF 39) of July 8, 2020 (collectively, the “July

2020 Opinion”), I granted the motion in part and denied it in part. And, I granted the Archdiocese

until July 23, 2020, to respond to the suit. ECF 39, ¶ 4.

       The Archdiocese has now moved to dismiss the Amended Complaint, pursuant to Fed. R.

Civ. P.12(b)(6). ECF 43. The motion is supported by a memorandum (ECF 43-1) (collectively,

the “Motion”), and four exhibits. ECF 43-1 at 16-33. The Archdiocese urges dismissal of

plaintiff’s Title VII claims on the ground of failure to exhaust administrative remedies. ECF 43-1

9-12. As to plaintiff’s other claims, the Archdiocese contends that those claims should be

dismissed for substantially the same reasons set forth in the July 2020 Opinion. Id. at 12-13. Mr.

Scott opposes the Motion. ECF 51. The Opposition is accompanied by nineteen exhibits. See

ECF 51-1 to 51-19. The Archdiocese replied. ECF 54.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall grant the Motion.




                                               -2-
           Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 3 of 20



                                        I.        Background

                                   1.        Factual Background 2

       The factual background of this suit is recounted in full in the July 2020 Opinion, and

incorporated here. Accordingly, I shall only briefly review the factual allegations.

       Plaintiff, an African-American male, was 61 years of age when he filed his Amended

Complaint in November 2019. ECF 21, ¶ 3. He alleges that he worked as a “Job Readiness

Instructor” at Catholic Charities in Baltimore from September 2013 until April 20, 2016, when his

employment was terminated. Id. ¶¶ 13, 15; ECF 43-1 at 17-18 (Charge of Discrimination). At

that time, plaintiff was 58 years old. Id. ¶ 3.

       Archbishop Lori is the “Chief Executive Officer” of the Roman Catholic Archdiocese of

Baltimore and is “responsible for management and oversight of” the Archdiocese, as well as

Catholic Charities and Daily Bread. Id. ¶ 4. According to the Amended Complaint, Ms. Bennett,

Ms. Lewis, Ms. McCloskey, and Ms. Hafner supervised plaintiff in various respects during the

relevant time period, and are agents or employees of the above-named “Corporate Defendants.”

See id. ¶¶ 8-11.

       Mr. Scott avers that from the outset of his employment in September 2013 through at least

December 2015, he was subjected by his supervisors at Catholic Charities to various forms of

discrimination and retaliation and to a hostile work environment. See ECF 38 at 3-11. Among other

things, Mr. Scott alleges that he was retaliated against by Ms. Bennett, through her use of

performance evaluations, for raising concerns about Catholic Charities’ allegedly discriminatory



       2
         As discussed, infra, at this juncture I must assume the truth of the facts alleged in the suit.
See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). Further, the Court may consider
documents attached to the Complaint or Motion, “so long as they are integral to the complaint and
authentic.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                                  -3-
         Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 4 of 20



conduct, see ECF 21, ¶¶ 24-25; subjected to “demands . . . to violate Federal” employment laws,

see id. ¶¶ 30; told by Ms. Lewis “I don’t like men,” and that he should “work someplace else” if

that statement made him uncomfortable, id. ¶ 35; given “falsified disciplinary writeups [and]

falsified annual performance evaluations, id. ¶ 36; pressured repeatedly to resign and to abandon

complaints he had lodged against coworkers as well as Ms. Bennett and Ms. Lewis, see id. ¶¶ 32,

36, 41, 50, 52; given additional job duties after refusing to abandon his complaints, , id. ¶¶ 43-45;

and disciplined for calling out sick from work on short notice, whereas “three female co-workers”

and the “male Caucasian co-worker in his department” had called out sick on short notice were

not disciplined, id. ¶¶ 61, 64, 66.

        Further, Mr. Scott alleges that in “early 2016” Ms. Lewis contacted a former co-worker,

“Delia Henry,” asking her to “‘try to get something on Mr. Scott so we can fire him.’” Id. ¶ 49.

As to plaintiff’s job responsibilities and compensation, he complains, among other things, that

defendants continued to change his job duties, forced him to work through his unpaid lunch break,

“docked time spent working on the clock,” and did not compensate him for overtime work. See

id. ¶¶ 70-71.

        In January 2016, Ms. Lewis and Ms. Bennett signed a revised final 2015 performance

evaluation that was “favorable to Mr. Scott.” Id. ¶ 73. Nevertheless, according to plaintiff, Ms.

Lewis subsequently “manufactured a disciplinary write-up” in February 2016, alleging that Mr.

Scott failed to return a client’s phone call within 24 hours. Yet, he claims that his “female co-

workers and his Caucasian male co-worker” were “never written up” by Ms. Lewis for such

conduct. Id. ¶¶ 77-78.

        On February 29, 2016, Ms. Lewis allegedly “began verbally assaulting [plaintiff] in front

of his students.” Id. ¶ 82. In particular, Ms. Lewis allegedly “fuss[ed] and cuss[ed] while stating



                                                -4-
         Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 5 of 20



that she was aware that [he] had filed complaints on her and that he would be terminated once

Melissa Hafner arrived later that day.” Id. This “retaliatory assault” caused plaintiff to suffer a

severe anxiety attack, requiring him to be transported by ambulance to a hospital. Id. ¶ 83.

        On March 1, 2016, defendants placed Mr. Scott on “Family Medical leave.” Id. ¶ 86.

After receiving a physician’s approval to return to work, but with instructions not to perform

recruiting duties for a month, plaintiff returned to work on March 4, 2016. Id. ¶¶ 88-89; see ECF

21-6 (4/3/2016 medical note). That day, Ms. McCloskey allegedly advised plaintiff that Catholic

Charities and the Archdiocese “do[] not recognize ‘mental illness’ as a disability,” and therefore

he “would in effect have to be one hundred percent well before being allowed to return to duty and

must exit the building.” Id. ¶ 92. In response, Mr. Scott “requested a reasonable accommodation

to man the computer lab” or perform other job tasks. Id. ¶ 93. But, Mr. Scott claims that defendants

refused to allow him to perform other duties. Id. ¶ 94.

       Plaintiff filed a complaint with the “Maryland Commission Civil Rights” (“MCCR”) on

March 25, 2016, and provided defendants with a copy of the complaint. Id. ¶ 96. During a meeting

on March 30, 2016, Ms. Hafner, Ms. McCloskey, and Ms. Lewis allegedly pressed plaintiff to drop

his complaint and agree not to file further complaints in exchange for a “restoration of his Family

Medical Leave and inclusion of a favorable 2015 annual performance evaluation” in his personnel

file. Id. ¶ 98. When plaintiff refused, he was placed on a performance improvement plan, which

included duties “completely out of the scope of his areas of expertise . . . .” Id.; see id. ¶ 97. Mr.

Scott was assigned to the performance improvement plan for only one month, during which he

received no support. See id. ¶¶ 101-04. On April 20, 2016, less than thirty days after plaintiff was

placed on the improvement plan, defendants terminated his employment. See id. ¶¶ 102, 106; ECF

43-1 at 17.



                                                -5-
           Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 6 of 20



       On November 10, 2016, plaintiff filed a Charge of Discrimination with the MCCR. ECF

43-1 at 17. Notably, he listed only “Catholic Charities” as his employer. Id. And, as to the basis

of the claim of discrimination, he checked the boxes for “Race,” “Sex,” “Age,” “Disability” and

“Retaliation.” Id. Plaintiff identified the earliest date of discrimination as October 1, 2015, and

the most recent as April 20, 2016. Id. The charge included a brief narrative account of the alleged

discrimination. See id. at 17-18.

       On May 24, 2018, the MCCR issued a Written Finding of No Probable Cause. Id. at 20-

26. Mr. Scott requested reconsideration, and on August 21, 2018, the MCCR upheld its original

finding. Id. at 34. Thereafter, the U.S. Equal Employment Opportunity Commission (“EEOC”)

adopted the MCCR’s findings and issued a Notice of Right to Sue. Id. at 31. 3

       This suit followed on July 15, 2019. ECF 1.

                                    2.     Procedural History

       As noted, supra, on December 19, 2019, Archbishop Lori, Catholic Charities, Our Daily

Bread, and Ms. McCloskey moved to dismiss the Amended Complaint under Rule 12(b)(6). ECF

24. The Archdiocese was not a moving party. Id. In the July 2020 Opinion, I granted that motion

in part and denied it in part. ECF 38; ECF 39.

       In particular, I dismissed plaintiff’s FLSA, FMLA, and § 1983 claims, with prejudice,

because they were untimely. ECF 38 at 24-25. I also dismissed, with prejudice, plaintiff’s ADEA,

ADA, and Title VII claims lodged against Archbishop Lori and Ms. McCloskey, explaining that



       3
          In the July 2020 Opinion, I noted that the EEOC issued the Notice of Right to Sue on
April 17, 2019, citing an exhibit attached to plaintiff’s Complaint that bears that date. See ECF 1-
2. The Archdiocese, however, has attached to the Motion a document that appears to be a virtually
identical Notice of Right to Sue, but which is dated October 29, 2018. See ECF 43-1 at 31. The
Archdiocese does not address this apparent discrepancy. However, the discrepancy is not material
to the issues here.

                                                 -6-
           Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 7 of 20



these statutes do not provide a cause of action to sue a supervisor in his or her individual capacity.

See id. at 27, 30-31, 32. Further, I dismissed, without prejudice, plaintiff’s claims arising under

the ADEA, ADA, and Title VII as to Catholic Charities and Daily Bread, because plaintiff had not

plausibly alleged discrimination on the basis of age, disability, race, or sex. See id. at 26, 30, 33,

44. Similarly, as to all defendants, I dismissed, without prejudice, plaintiff’s § 1981 claim and his

claims founded on Maryland law. See id. at 42-44.

       I did not, however, dismiss plaintiff’s Title VII retaliation claim against Catholic Charities.

Id. at 41-42. Rather, I concluded that plaintiff plausibly alleged that defendants retaliated against

him after he notified “his employer” of the complaint he filed on March 25, 2016 with the MCCR,

and refused to abandon the complaint. See id. at 38-42 (citing ECF 31, ¶¶ 96,98, 99, 102).

       In the July 2020 Opinion, I granted the Archdiocese until July 23, 2020, to respond to the

suit. ECF 39. The Archdiocese filed its Motion on July 24, 2020. ECF 44; ECF 43; ECF 43-1. 4

On July 24, 2020, the Clerk notified plaintiff of his right to respond to the Motion, as well as the

potential consequences of failing to do so. ECF 44. Pursuant to Local Rule 105.2(a) and Fed. R.

Civ. P. 6(d), plaintiff’s response was due 17 days later, on August 10, 2020. Plaintiff filed his

Opposition on August 25, 2020, fifteen days late. ECF 51. Although not insubstantial, plaintiff’s

filing delay has not prejudiced the Archdiocese in any way. Therefore, in the exercise of my

discretion, I shall consider the Opposition. 5


       4
          The Docket indicates that the Archdiocese attempted to file the motion on July 23, 2020,
but the attempted filing was noted by the Clerk of the Court as “Filed in Error.” See ECF 42.

      In the supporting memorandum, the Archdiocese states that counsel “understood (perhaps
misunderstood) that Plaintiff’s unusual and inconsistent references to Archbishop Lori and the
Archdiocese were intended to seek relief against a single party.” ECF 43-1 at 6.
       5
       The Opposition is titled “Opposition to Defendants [sic] Motion to Dismiss Plaintiff’s
Amended Complaint, Request for Default Judgment.” Despite the title, I do not construe the


                                                 -7-
         Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 8 of 20



                                    II.     Standard of Review

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312,

317 (4th Cir. 2019); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th

Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions’ . . . .” (citation omitted)); see also Paradise Wire & Cable, 918 F.3d at 317; Willner v.

Dimon, 849 F.3d 93, 112 (4th Cir. 2017). Of course, a plaintiff need not include “detailed factual

allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal




Opposition as a motion for default judgment. Such relief is unavailable here. See Fed. R. Civ. P.
55(a).
                                                 -8-
         Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 9 of 20



theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 10 (2014)

(per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally insufficient to state a

claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).

        In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of

action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very remote

and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

        In reviewing a Rule 12(b)(6) motion, “a court ‘must accept as true all of the factual

allegations contained in the complaint,’ and must ‘draw all reasonable inferences [from those facts]

in favor of the plaintiff.’” Retfalvi v. United States, 930 F.3d 600, 605 (4th Cir. 2019) (alteration

in Retfalvi) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th

Cir. 2011)); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.

Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, “a court is not required to

accept legal conclusions drawn from the facts.” Retfalvi, 930 F.3d at 605 (citing Papasan v. Allain,

478 U.S. 265, 286 (1986)); see Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy



                                                  -9-
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 10 of 20



sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied,

566 U.S. 937 (2012).

       Courts ordinarily do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses.’” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting

Edwards, 178 F.3d at 243). But, “in the relatively rare circumstances where facts sufficient to rule

on an affirmative defense are alleged in the complaint, the defense may be reached by a motion to

dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.

2007) (en banc); accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336

(4th Cir. 2009). Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the

complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993), “[t]his principle only applies . . . if all facts necessary to the affirmative defense ‘clearly

appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464 (emphasis in Goodman)

(quoting Forst, 4 F.3d at 250).

       “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, 576 U.S. 155 (2015); see

Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for



                                                - 10 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 11 of 20



summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

(citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.

2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel. Oberg

v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am. Chiropractic Ass’n

v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004);

Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       However, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Goines, 822 F.3d at 167. Of import here, “[w]hen the plaintiff attaches or incorporates a document

upon which his claim is based, or when the complaint otherwise shows that the plaintiff has

adopted the contents of the document, crediting the document over conflicting allegations in the

complaint is proper.” Id. Conversely, “where the plaintiff attaches or incorporates a document for

purposes other than the truthfulness of the document, it is inappropriate to treat the contents of that

document as true.” Id.

       A court may also “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Id. at 166 (citations omitted); see also

Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019); Woods v. City of Greensboro, 855 F.3d 639,

642 (4th Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 558 (2017); Kensington Volunteer Fire

Dep’t. v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must

be one “that by its ‘very existence, and not the mere information it contains, gives rise to the legal



                                                - 11 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 12 of 20



rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d

602, 611 (D. Md. 2011) ) (emphasis in original) (citation omitted); see also Fed. R. Civ. P. 10(c)

(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

       The exhibits attached to the Motion include Mr. Scott’s Charge of Discrimination, ECF

43-1 at 17-18; the MCCR’s Written Finding, id. at 20-27; the MCCR’s denial of Mr. Scott’s

request for reconsideration, id. at 29; and the EEOC’s Notice of Right to Sue, id. at 31. In resolving

the Motion, I may consider the MCCR and EEOC materials, as these documents are integral to the

suit. See, e.g., Webb v. Potomac Elec. Power Co., TDC-18-3303, 2020 WL 1083402, at *2 (D.

Md. Mar. 6, 2020) (“[T]he Court will consider Webb’s EEOC Charge, submitted with the Motion,

as a document integral to the Amended Complaint because Webb referenced the Charge in the

Amended Complaint and he has not objected to its authenticity.”); Evans v. Md. State Hwy. Admin.,

JKB-18-935, 2018 WL 4733159, at *1 n.1 (D. Md. Oct. 2, 2018) (same); White v. Mortg.

Dynamics, Inc., 528 F. Supp. 2d 576, 579 (D. Md. 2007) (same).

       In reviewing the Motion, I am mindful that plaintiff is self-represented. Therefore, his

pleadings are “liberally construed” and “held to less stringent standards than [those filed] by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). “However, liberal construction does not

absolve Plaintiff from pleading a plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp.

2d 310, 314 (D. Md. 2014), aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P.

Morgan Chase Bank, N.A., DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011)

(“[E]ven when pro se litigants are involved, the court cannot ignore a clear failure to allege facts

that support a viable claim.”), aff’d, 526 F. App’x 255 (4th Cir. 2013).




                                                - 12 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 13 of 20



                                         III.   Discussion

       As noted, the Archdiocese contends that Mr. Scott’s Title VII claims against the

Archdiocese should be dismissed because he failed to exhaust administrative remedies. ECF 43-

1 at 9-12. The Archdiocese urges dismissal of the other claims for substantially the same reasons

that led to dismissal of the claims as to the other defendants. Id. at 12-13.

                   A.      ADEA, ADA, § 1981, and Maryland Law Claims

       In the July 2020 Opinion, I determined that the Amended Complaint did not allege facts

sufficient to state a plausible claim under the ADEA, ADA, § 1981, or Maryland law. The

Archdiocese contends that the same reasoning applies as to the Archdiocese. Id. at 12-13.

       Mr. Scott asserts that the Archdiocese’s argument fails for several reasons, ECF 51 at 16-
17:

        (1) Defendants failed to [s]erve Plaintiff in a timely manner and defend the suit
        due to their own misconduct and abuse of process. (2) Defendant has voluntarily,
        through gross misconduct while engaging in misrepresentation, fraud, and deceit
        refused to participate in the suit except when falsifying court dockets to serve
        defendants [sic] own needs. (3) Defendant has made a mockery and sham out of
        this adversary process.

       These assertions do not amount to an argument that the reasoning of the July 2020 Opinion

regarding the ADEA, ADA, § 1981, and Maryland law claims should not be extended to the

Archdiocese. Further, contrary to the first assertion, the Certificate of Service attached to the

Motion indicates that plaintiff was timely served with a copy. See ECF 43-1 at 14.

       Plaintiff has not addressed the substance of the contention that the rationale of the July

2020 Opinion applies as to the Archdiocese. The thrust of the Opposition echoes arguments made

in plaintiff’s prior motion for sanctions brought under Fed. R. Civ. P. 11(c)(2) (ECF 33), which I

denied in a Memorandum and Order of February 24, 2020 (ECF 34, ECF 35). And, much of the

seventeen-page Opposition addresses the procedural history of the suit, focusing in particular on



                                                - 13 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 14 of 20



alleged deficiencies in the Archdiocese’s prosecution of its case and the bad faith of the

Archdiocese and defense counsel. See ECF 51 at 1-6. This account of the suit, even if true, is

unrelated to arguments on which the Motion rests.

       Therefore, plaintiff has waived any opposition to the argument. See Stenlund v. Marriot

Int’l, Inc., 172 F. Supp. 3d 874, 887 (D. Md. 2016) (“In failing to respond to [defendant’s]

argument, Plaintiff concedes the point.”); Ferdinand-Davenport v. Children’s Guild, 742 F. Supp.

2d 772, 777 (D. Md. 2010) (same). When a plaintiff fails to oppose a motion to dismiss, a district

court is “entitled, as authorized, to rule on the . . . motion and dismiss [the] suit on the

uncontroverted bases asserted” in the motion. Pueschel v. United States, 369 F.3d 345, 354 (4th

Cir. 2004); see also Ferdinand-Davenport, 742 F. Supp. 2d at 777 (“By her failure to respond to

[defendant’s] argument” in a motion to dismiss, “the plaintiff abandons [her] claim.”).

       In any event, the Archdiocese is correct that the resolution of the Motion as to these claims

is on all fours with the July 2020 Opinion. As to the ADEA claim, I previously concluded that

“there are no factual allegations in the Amended Complaint to support the inference that Mr. Scott

experienced discrimination because of his age.” ECF 38 at 27. Regarding the ADA claim, I

concluded that “the Amended Complaint is devoid of any allegations concerning plaintiff’s job

responsibilities.” Id. at 30. Such allegations, I explained, are necessary to state a claim under Title

I of the ADA for discrimination on the basis of failure to provide an employee with “reasonable

accommodation to the known physical or mental limitations of an otherwise qualified individual

with a disability[.]” 42 U.S.C. § 12112(b)(5)(B). And, I dismissed the claims arising under § 1981

and Maryland law, respectively, for similar factual deficiencies. See ECF 38 at 42-44. The

reasoning underlying my prior dismissal of the above claims applies with equal force to the

Archdiocese.



                                                - 14 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 15 of 20



       Therefore, I shall dismiss plaintiff’s ADEA, ADA, § 1981, and State law claims, without

prejudice.

                                     B.      Title VII Claim

       For the reasons explained below, the Title VII claim as to the Archdiocese warrants

dismissal for failure to exhaust administrative remedies.

       To assert a Title VII claim in federal court, a plaintiff must first exhaust his administrative

remedies. See Fort Bend County v. Davis, ___ U.S. ___, 139 S. Ct. 1843. 1851 (2019); Patterson

v. McLean Credit Union, 491 U.S. 164, 181 (1989) (private sector employees), superseded on

other grounds by 42 U.S.C. § 1981(b); McCray v. Md. Dep’t of Transp., 662 F. App’x 221, 224

(4th Cir. 2016). To do so, a plaintiff must file a “charge” of discrimination with the EEOC or an

appropriate state or local agency within 180 days “after the alleged unlawful employment practice

occur[s].” 42 U.S.C. § 2000e–5(e)(1); Williams v. Giant Food Inc., 370 F.3d 423, 428 (4th Cir.

2004). Because Maryland is a deferral state, a claim must be filed no more than 300 days after the

alleged unlawful employment practice. See Garnes v. Maryland, RDB-17-1430, 2018 WL

276425, at *4 n.8 (D. Md. Jan. 3, 2018); Valderrama v. Honeywell Tech. Sols., Inc., 473 F. Supp.

2d 658, 662 n.4 (D. Md. 2007), aff’d, 267 F. Appx 256 (4th Cir. 2008).

       Upon receiving a charge, the EEOC must notify the employer and investigate the

allegations. 42 U.S.C. § 2000e–5(b). If the EEOC finds “reasonable cause” to believe the charge

is true, the EEOC must “endeavor to eliminate [the] alleged unlawful employment practice by

informal methods of conference, conciliation, and persuasion.” Id. If the EEOC cannot achieve a

voluntary settlement, it may “bring a civil action” against the employer in court. Id. § 2000e–

5(f)(1). On the other hand, where the EEOC concludes that there is “n[o] reasonable cause to

believe that the charge is true,” Title VII directs the EEOC to dismiss the charge and notify the



                                               - 15 -
          Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 16 of 20



complainant of his right to sue in court. Id. § 2000e–5(b), f(1). This notice is commonly called a

“right-to-sue letter.” See, e.g., Laber v. Harvey, 438 F.3d 404, 416 (4th Cir. 2006). Of relevance

here, a complainant has 90 days to file suit in federal or state court after being notified of the right

to sue. Id. § 2000e–5f(1).

          The Supreme Court recently held that a plaintiff’s failure to exhaust administrative

remedies does not divest the court of jurisdiction. Davis, 139 S. Ct. at 1846. Rather, exhaustion

is a “claim-processing rule,” and it is “‘mandatory’ in the sense that a court must enforce the rule

if a party ‘properly raises it.’” Id. (cleaned up) (quoting Eberhart v. United States, 546 U.S. 12,

19 (2005) (per curiam)). Although a defendant may waive arguments related to administrative

exhaustion, if asserted in a timely fashion such objections may warrant dismissal under Rule

12(b)(6). See Kenion v. Skanska USA Bldg., Inc., RBD-18-3344, 2019 WL 4393296, at *4 (D.

Md. Sept. 13, 2019) (discussing the import of Davis).

          The Fourth Circuit has admonished that the exhaustion requirement is not “simply a

formality to be rushed through so that an individual can quickly file his subsequent lawsuit.”

Chacko v. Patuxent Inst., 429 F.3d 505, 510 (4th Cir. 2005). Administrative exhaustion advances

the complementary goals “of protecting agency authority in the administrative process and

promoting efficiency in the resolution of claims.” Stewart v. Iancu, 912 F.3d 693, 699 (4th Cir.

2019) (internal quotation marks and alterations omitted); see also Balas v. Huntington Ingalls

Indus., Inc., 711 F.3d 401, 406-07 (4th Cir. 2013). In particular, the exhaustion requirement

“ensures that the employer is ‘put on notice of the alleged violations’ to facilitate out-of-court

resolution[.]” Stewart, 912 F.3d at 699 (quoting Miles v. Dell, Inc., 429 F.3d 480, 491 (4th Cir.

2005)).




                                                 - 16 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 17 of 20



       Moreover, Title VII’s administrative exhaustion process has substantive effect. It limits

the scope of a plaintiff’s federal lawsuit to those parties and claims named in the administrative

charge. See 42 U.S.C. § 2000e–5(f)(1); Sydnor, 681 F.3d at 593; Causey v. Blog, 162 F.3d 795,

800 (4th Cir. 1998); Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir.1996).

       The naming requirement follows from the text of Title VII, which provides that an

“aggrieved party” who satisfies the strictures of administrative exhaustion may bring a “civil action

. . . against the respondent named in the charge . . . .” 42 U.S.C. § 2000e–5(f)(1). More than a

“mere technicality,” the naming requirement serves to “‘notif[y] the charged party of the asserted

violation,’” thus “‘permit[ting] effectuation of the Act’s primary goal, the securing of voluntary

compliance with the law.’” Alvarado v. Bd. of Tr’s of Montgomery Cmty. Coll., 848 F.2d 457, 458

(4th Cir. 1988) (citation omitted); see, e.g., Talbot v. U.S. Foodservice, 204 F. Supp. 2d 881, 883

(D. Md. 2002) (plaintiff’s Title VII claims against union were barred because EEOC charge only

mentioned employer).

       That said, because “EEOC charges often are not completed by lawyers,” the Fourth Circuit

has instructed courts to “construe them liberally.” Chacko, 429 F.3d at 509; see Sydnor, 681 F.3d

at 594 (“[T]he exhaustion requirement should not become a tripwire for hapless plaintiffs.”).

Courts in the Fourth Circuit have declined blindly to enforce the naming requirement, instead

concluding that substantial compliance suffices. See EEOC v. 1618 Concepts, Inc., ___ F. Supp.

3d ___, 2020 WL 87994, at *4 (M.D.N.C. Jan. 7, 2020) (collecting cases); see, e.g., Davis v. BBR

Mgmt., LLC, DKC-10-552, 2011 WL 337342, at *5 (D. Md. Jan. 31, 2011) (holding that the EEOC

charge need only put the defendant on notice of the claims and enable the EEOC to determine the

relevant participants for reconciliation). Similarly, federal courts may hear claims not presented

to the EEOC so long as they are “‘reasonably related’” to the plaintiff’s EEOC charge “‘and can



                                               - 17 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 18 of 20



be expected to follow from a reasonable administrative investigation . . . .’” Sydnor, 681 F.3d at

594 (quoting Smith v. First Union Nat. Bank, 202 F.3d 234, 247 (4th Cir. 2000)); see also Stewart,

912 F.3d at 705.

       As noted, Mr. Scott named only “Catholic Charities” as his employer in the Charge. ECF

43-1 at 17. Moreover, the narrative portion of the charge does not mention the Archdiocese. Id.

at 17-18. Rather, the narrative portion refers only to Catholic Charities, Ms. Lewis, and “HR and

senior management and staff” of Catholic Charities. Id. Furthermore, neither MCCR’s Written

Finding of No Probable Cause nor the MCCR’s denial of plaintiff’s request for reconsideration

identified the Archdiocese. Id. at 20.

       Applying the principles outlined above, I am of the view that plaintiff did not exhaust his

administrative remedies as to the Archdiocese. In particular, the Charge of Discrimination that

Mr. Scott filed with the MCCR on November 10, 2016, which the EEOC subsequently adopted,

failed to satisfy the naming requirement of the Title VII administrative exhaustion process.

       Plaintiff’s failure to identify the Archdiocese in the Charge constitutes a legal defect that

is more than a “mere technicality.” Alvarado, supra, 848 F.2d at 458. Because the Archdiocese

was not named, it was not on notice of plaintiff’s allegations of unlawful discrimination, as Title

VII requires.

       Critically, neither the Amended Complaint nor the Opposition elucidates the relationship

between Catholic Charities and the Archdiocese. The Amended Complaint asserts only that

Catholic Charities “has a corporate affiliation with the [Archdiocese],” without elaboration. ECF

21 at 3. The Opposition restates the same. See ECF 51 at 10. Without more, I cannot say that the

Archdiocese was Mr. Scott’s employer or that, based on the Charge, it was put on notice of Mr.

Scott’s pursuit of legal action. See Chacko, 429 F.3d at 511 (reasoning that administrative charges



                                              - 18 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 19 of 20



alleging harassment by one set of actors—supervisors—did not “fairly encompass[]” subsequent

allegations against another set—coworkers).

       Plaintiff asserts in the Opposition, without citation to legal authority, that courts in the

Fourth Circuit have “recognized” that exhaustion of administrative remedies is an issue “for a jury

to decide.” ECF 51 at 16. This assertion is contrary to the Supreme Court’s ruling in Davis. As

noted, failure to exhaust may warrant dismissal under Rule 12(b)(6). See Kenion, supra, 2019 WL

4393296, at *4.

       Exhibit 5 to the Opposition might appear, at first glance, to lend credence to Mr. Scott’s

claims regarding the “affiliation” between Catholic Charities and the Archdiocese. The exhibit

contains two pages that appear to be an excerpt of a larger document. See ECF 51-5 at 2-3. Both

pages are titled “Associated Catholic Charities, Inc. and Affiliated organizations,” sub-titled

“Notes to Combined Financial Statements,” and dated “June 30, 2014 and 2013.” Id. The first

page lists various “Affiliated Organizations” of Catholic Charities, and then states in the following

paragraph: “All of the combined organizations operate under the control of the Roman Catholic

Archbishop of Baltimore.” ECF 51-5 at 2.

       Yet, plaintiff does not discuss the exhibit in the Opposition. The document shown in the

exhibit is not free from questions regarding its authenticity, and may not be considered at this

stage. See Goines, supra, 822 F.3d at 166. Moreover, even if the document’s authenticity were

clear, I could not conclude that Mr. Scott exhausted his administrative remedies on the basis of

such a slender reed.

       Similar reasoning applies to Exhibit 18 to the Opposition. That exhibit contains a notarized

letter dated March 9, 2016, which is signed by Mr. Scott and addressed to “All Parties Concerned.”

ECF 51-18 at 2. The letter begins: “I am an employee of Catholic Charities . . . under the



                                               - 19 -
        Case 1:19-cv-02014-ELH Document 57 Filed 09/24/20 Page 20 of 20



Archdiocese of Baltimore.” Id. Although the authenticity of this document may not be in question,

it still does not get plaintiff’s administrative exhaustion argument over the hump. The mere

assertion that plaintiff’s employer, Catholic Charities, was “under the Archdiocese” does not

furnish a basis to conclude that the Archdiocese (1) “received fair notice” of the Charge of

Discrimination and (2) that the EEOC “was able to attempt conciliation” with the Archdiocese.

Davis v. BBR Mgmt., LLC, DKC 10-552, 2011 WL 337342, at *5 (D. Md. Jan. 31, 2011)

(identifying conditions where failure to name defendant in EEOC charge “does not bar a

subsequent suit”).

                                      IV.     Conclusion

       For the reasons stated above, I shall grant the Motion (ECF 43). An Order follows,

consistent with this Memorandum Opinion.



Date: September 24, 2020                                                  /s/
                                                           Ellen Lipton Hollander
                                                           United States District Judge




                                             - 20 -
